        Case 7:20-cr-00658-KMK Document 38 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
                                 VIDEO QRTELE CONFERENCE
                      -against"


Koran Lockhart 20-CR-658-KMK
                      Defendant(s).
                                                    -X


Defendant Koran Lockhart hereby voluntarily consents to participate in the following proceeding
via (3 videoconferencing or ^ teleconferencing:


D Initial Appearance Before a Judiciai Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


       Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




                                  /^x              ~^^^^/^^
Defendant^; Signature / Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 /awJ ^fi^fc// ^c^-f^/^ ^-c/^
Print Defendant's Name Print Counsel's Name



This proceeding was conducted by reliable v^deo or telephone conf^&ricing/tejchnoiogy:

   //^/ Y^, \, ^-^ ^ ...--—^. —^
Date UST^^tHCt Judge/UXtvIagistrate Ju^ge
                                                                                            ^'"^
